UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended JUNE 30, 2009 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-10956 EMC INSURANCE GROUP INC. (Exact name of registrant as specified in its charter) Iowa 42-6234555 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 717 Mulberry Street, Des Moines, Iowa (Address of principal executive office) (Zip Code) (515) 345-2902 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨YesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2009 Common stock, $1.00 par value Total pages58 1 TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 49 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 4. Submission of Matters to a Vote of Security Holders 50 Item 6. Exhibits 52 Signatures 53 Index to Exhibits 54 2 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Investments: Fixed maturities: Securities held-to-maturity, at amortized cost (fair value $506,763 and $572,852) $ $ Securities available-for-sale, at fair value (amortized cost $763,299,308 and $821,306,951) Fixed maturity securities on loan: Securities available-for-sale, at fair value (amortized cost $22,844,456 and $8,923,745) Equity securities available-for-sale, at fair value (cost $70,433,905 and $75,025,666) Other long-term investments, at cost Short-term investments, at cost Total investments Balances resulting from related party transactions with Employers Mutual: Reinsurance receivables Prepaid reinsurance premiums Deferred policy acquisition costs Other assets Cash Accrued investment income Deferred policy acquisition costs - Accounts receivable Income taxes recoverable Deferred income taxes Goodwill Securities lending collateral Total assets $ $ See accompanying Notes to Consolidated Financial Statements. 3 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, LIABILITIES Balances resulting from related party transactions with Employers Mutual: Losses and settlement expenses $ $ Unearned premiums Other policyholders' funds Surplus notes payable Indebtedness to related party Employee retirement plans Other liabilities Unearned premiums - Securities lending obligation Total liabilities STOCKHOLDERS' EQUITY Common stock, $1 par value, authorized 20,000,000 shares; issued and outstanding, 13,238,284 shares in 2009 and 13,267,668 shares in 2008 Additional paid-in capital Accumulated other comprehensive income (loss) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying Notes to Consolidated Financial Statements. 4 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) All balances presented below, with the exception of net investment income, realized investment losses, income tax expense (benefit) and other items specifically identified, are the result of related party transactions with Employers Mutual. Three months ended Six months ended June 30, June 30, REVENUES Premiums earned: Related party transactions $ Other transactions - - Total premiums earned Investment income, net Net realized investment gains, excluding impairment losses on available-for-sale securities Total other-than-temporary impairment losses on available-for-sale securities ) Portion of impairment losses on fixed maturity available-for-sale securities recognized in other comprehensive income (before taxes) - Net impairment losses on available-for-sale securities ) Net realized investment gains (losses) ) ) Other income LOSSES AND EXPENSES Losses and settlement expenses Dividends to policyholders Amortization of deferred policy acquisition costs: Related party transactions Other transactions ) - - Total amortization of deferred policy acquisition costs Other underwriting expenses Interest expense Other expense Income (loss) before income tax expense (benefit) ) INCOME TAX EXPENSE (BENEFIT) Current ) Deferred ) Net income (loss) $ $ ) $ $ Net income (loss) per common share -basic and diluted $ $ ) $ $ Dividend per common share $ Average number of common shares outstanding -basic and diluted See accompanying Notes to Consolidated Financial Statements. 5 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three months ended June 30, Six months ended June 30, Net income (loss) $ $ ) $ $ OTHER COMPREHENSIVE INCOME (LOSS) Change in unrealized holding gains (losses) on investment securities, before deferred income tax expense (benefit) ) ) Deferred income tax expense (benefit) Reclassification adjustment for realized investment (gains) losses included in net income, before income tax (expense) benefit ) ) Income tax (expense) benefit ) Adjustment associated with Employers Mutual'sretirement benefit plans, before deferred income tax expense (benefit): Net actuarial loss Prior service credit ) Deferred income tax expense (benefit) Other comprehensive income (loss) ) ) Total comprehensive income (loss) $ $ ) $ $ ) See accompanying Notes to Consolidated Financial Statements. 6 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Netincome $ $ Adjustments to reconcile net income to net cash provided by operating activities: Balances resulting from related party transactions with Employers Mutual: Losses and settlement expenses ) Unearned premiums ) ) Other policyholders' funds ) Indebtedness to related party ) Employee retirement plans Reinsurance receivables ) Prepaid reinsurance premiums ) Commission payable ) ) Interest payable ) ) Prepaid assets ) ) Deferred policy acquisition costs ) Stock-based compensation plans Other, net ) Accrued investment income Accrued income tax: Current ) Deferred ) ) Realized investment losses Deferred policy acquisition costs ) - Unearned premiums - Accounts receivable ) ) Amortization of premium/discount on fixed maturity securities ) ) ) Net cash provided by operating activities $ $ 7 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS, CONTINUED (Unaudited) Six months ended June 30, CASH FLOWS FROM INVESTING ACTIVITIES Maturities of fixed maturity securities held-to-maturity $ $ Purchases of fixed maturity securities available-for-sale ) ) Disposals of fixed maturity securities available-for-sale Purchases of equity securities available-for-sale ) ) Disposals of equity securities available-for-sale Disposals of other long-term investments Net purchases of short-term investments ) ) Net cash (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Balances resulting from related party transactions with Employers Mutual: Issuance of common stock through Employers Mutual's incentive stock option plans Dividends paid to Employers Mutual ) ) Repurchase of common stock ) ) Dividends paid to public stockholders ) ) Net cash used in financing activities ) ) NET INCREASE (DECREASE) IN CASH ) Cash at the beginning of the year Cash at the end of year $ $ ) See accompanying Notes to Consolidated Financial Statements. 8 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION EMC Insurance Group Inc., a 59 percent owned subsidiary of Employers Mutual Casualty Company (Employers Mutual), is an insurance holding company with operations in property and casualty insurance and reinsurance.Both commercial and personal lines of insurance are written, with a focus on medium-sized commercial accounts.The term “Company” is used interchangeably to describe EMC Insurance Group Inc. (Parent Company only) and EMC Insurance Group Inc. and its subsidiaries. The accompanying unaudited consolidated financial statements have been prepared on the basis of U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements.The Company has evaluated all subsequent events through the date the financial statements were issued (August 7, 2009).In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of the interim financial statements have been included.The results of operations for the interim periods reported are not necessarily indicative of results to be expected for the year.The consolidated balance sheet at December 31, 2008 has been derived from the audited financial statements at that date, but does not include all of the information and notes required by GAAP for complete financial statements. Certain amounts previously reported in prior years’ consolidated financial statements have been reclassified to conform to current year presentation. In reading these financial statements, reference should be made to the Company’s 2008 Form 10-K or the 2008 Annual Report to Stockholders for more detailed footnote information. 2. NEW ACCOUNTING PRONOUNCEMENTS In June 2009, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles.”SFAS 168 establishes the FASB Accounting Standards Codification (the “Codification”) as the single source of authoritative GAAP recognized by the FASB that is to be applied to non-governmental entities.SFAS 168 is effective for interim and annual reporting periods ending after September 15, 2009.The Codification will supersede all the existing non-SEC accounting and reporting standards upon its effective date. The adoption of SFAS 168 will change the basis for reference to GAAP guidance in the Company’s financial statements, but will have no effect on the consolidated financial position or operating results of the Company. In May 2009, the FASB issued SFAS No. 165, “Subsequent Events,” which sets forth the period after the balance sheet date during which management shall evaluate events or transactions for potential recognition or disclosure, the circumstances under which an entity shall recognize events or transactions occurring after the balance sheet date, and disclosures to make about events or transactions that occur after the balance sheet date.This pronouncement is effective for interim and annual reporting periods ending after June 15, 2009.The adoption of SFAS 165 had no effect on the consolidated financial position or operating results of the Company.The Company evaluates subsequent events through the date its financial statements are issued (filed with the Securities and Exchange Commission). 9 Table of Contents In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements,” which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.The provisions of SFAS 157 were effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company adopted the requirements of SFAS 157 effective January 1, 2008, which resulted in additional disclosures, but no impact on the consolidated financial position or operating results.In October 2008, the FASB issued Staff Position (FSP) FAS 157-3, “Determining the Fair Value of a Financial Asset When the Market For That Asset Is Not Active,” which was followed in April 2009 by FSP FAS 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly.”Both of these FSPs are intended to clarify the application of SFAS 157 in markets that are not, at the measurement date, providing fair values representative of orderly transactions.FSP FAS 157-3 was effective upon issuance, adoption of which had no effect on the consolidated financial position or operating results of the Company.FSP FAS 157-4 was effective for interim and annual reporting periods ending after June 15, 2009.Adoption of this FSP had no effect on the consolidated financial position or operating results of the Company. In April 2009, the FASB issued FSP FAS 115-2 and FAS 124-2, “Recognition and Presentation of Other-Than-Temporary Impairments,” which provides guidance for evaluating “other-than-temporary” impairments for fixed maturity securities, and requires changes to the financial statement presentation and disclosure of fixed maturity and equity security “other-than-temporary” impairments.FSP FAS 115-2 and FAS 124-2 requires that the evaluation of an impaired fixed maturity security include an assessment of whether the entity has the intent to sell the security and if it is more likely than not to be required to sell the security before recovery of its amortized cost basis.In addition, if the present value of cash flows expected to be collected is less than the amortized cost of the security, a credit loss is deemed to exist and the security is considered “other-than-temporarily” impaired.The portion of the impairment related to a credit loss is recognized through earnings and the impairment related to other factors is recognized through other comprehensive income.This FSP was effective for interim and annual reporting periods ending after June 15, 2009.A cumulative effect adjustment from retained earnings to accumulated other comprehensive income is required for previously “other-than-temporarily” impaired fixed maturity securities still owned that have a non-credit component of the loss as of the date of adoption.The adoption of this FSP resulted in a cumulative effect adjustment to increase retained earnings and decrease accumulated other comprehensive income by $643,500, net of tax.Adoption of this FSP also resulted in additional disclosures for fixed maturity and equity securities. In April 2009, the FASB issued FSP FAS 107-1 and APB 28-1, “Interim Disclosures about Fair Value of Financial Instruments,” which requires disclosure in interim financial statements of the fair value disclosures required annually by SFAS 107 “Disclosure about Fair Value of Financial Statements.”This FSP was effective for interim and annual reporting periods ending after June 15, 2009.The adoption of this FSP resulted in the addition of fair value disclosures, but had no effect on the consolidated financial position or operating results of the Company. In December 2008, the FASB issued FSP FAS 132(R)-1, “Employers’ Disclosures about Postretirement Benefit Plan Assets,” which provides guidance on employers’ disclosures about plan assets of defined benefit pension or other postretirement plans.This FSP is intended to address a lack of transparency surrounding the types of assets and associated risks in an employer’s defined benefit pension or other postretirement plans.The plan asset disclosures required by this FSP are effective for fiscal years ending after December 15, 2009.The adoption of FSP FAS 132(R)-1 will result in additional disclosures, but will have no effect on the consolidated financial position or operating results of the Company. In December 2007, the FASB issued SFAS No. 141 (revised 2007), “Business Combinations,” a replacement of SFAS No. 141, “Business Combinations”.SFAS 141(R) retains the fundamental requirements of SFAS No. 141 in that the acquisition method of accounting (referred to as “purchase method” in SFAS
